Title: Abigail Adams to John Adams, 3 February 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Febry 3d Quincy. 1796
          
          Yours of Jan’ry 20th reachd me the last post. there appears a universal pause. We do not get any thing from abroad, and the State Legislature are so federal that no warmth or altercation is to be heard or seen Congress are lying upon their oars, not hatching mischief I hope. the Chronical & Aurora join issue, and go on With their Mad rant, which is totally disregarded. the people have in general learnd how to estimate their contents
          I believe a Subject which will excite all their feelings, is not thought of, or contemplated any more than if it could not happen. I Spent a week in Boston in the last Month, but did not hear a sugestion of the kind from any quarter but Knox; he came and sit down by me, and told me what you had before written me. I replied to him, that Such a report had prevaild the year before the last, & the last Year and I hoped it had as little foundation in Truth now as then. he said He believed nothing short of a storm which should Shake the constitution to its center, would alter the determination. I replied to him that it was a weighty and serious subject to the people, the concequences could not be foreseen, and I hoped the P——t had not taken his determination unalterably as this past in a kind of a whisper. I changd the Subject as soon as I could. I askd no questions, nor intimated that the Subject had reach’d me from any quarter, but as a former Rumour it is a subject which I tremble to think of. I am sure that it is a Momentous one, if Such is the determination. I should Suppose a suggestion of the kind would have been directly communicated to you.
          the Government Stands firmer I believe for the shocks which it has received. the politicks of a foreign Nation are well understood in this State.
          I had yesterday an application to me for the Quincy Farm, a son of Deacon Frenchs with his Brother in Law Bowditch. Your Brother Says they are both Smart Men. they proposed taking it jointly, if the terms were agreable. I told them as near as I could recollet and attended to some minuts you left. I have a person who talks of taking the Thayer Farm. they have it under consideration. Your directions to Copland will be attended to. We have Snow, and it is fine getting home the wood to what it is by carting. Copland & Joy are desirious of compleating that which they have nearly Done;
          
          We are all well. Your Mothers arm is growing better Daily
          There have been some cracks in the Brittle Ware at Boston. two pr cent pr Month for large Sums of Money, will require great gains to hold up long.
          Mr Lamb as I Supposed had Letters from our sons which he put in his own trunk with a promise of delivering. they were all lost.
          Remember me kindly to Mrs Washington & to Mrs Otis, and be assured / of the tenderest affection / of your
          
            A Adams—
          
          
            p s no mail to the Southard of N York this week so I Shall get no Letters. I suppose the ice in the north River the cause.
          
        